Citation Nr: 1716537	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  12-10 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an earlier effective date for a total rating for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jay T. Huffman, Esq.


ATTORNEY FOR THE BOARD

C. Cykowski, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1967 to September 1968; he served in Vietnam and was awarded the Purple Heart, the Bronze Star with V Device, and the Combat Medical Badge.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal of January 2009 rating decisions of the Department of Veterans Affairs (VA) regional office in Houston, Texas (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Board's previous decision, it determined that the Veteran failed to appear for a hearing without explanation.  However, the record reflects that the Veteran faxed the Board a letter indicating he was hospitalized for an 18-day period during which the hearing was scheduled. Compare (January 16, 2015, letter from Board to the Veteran, notifying him of a hearing for March 12, 2015, at 1PM), with (March 27, 2015, letter from Veteran to Board: "I was hospitalized from March 6, 2015 in Houston . . . until March 12, 2015 and again from March 12, 2015 through March 24th," and "respectfully request a new hearing date").  

Given the above, good cause has been provided for rescheduling a hearing before a Veterans Law Judge.  The Veteran will be scheduled for a travel board or videoconference hearing (whichever can be done most expeditiously), unless he otherwise notifies VA.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a Board Video Conference Hearing or Travel Board hearing (whichever can be scheduled more quickly) in connection with this appeal, unless the Veteran indicates otherwise.  Thereafter, the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




